DETAILED CORRESPONDENCE
Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-19 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20150178998 A1 (“Attard”).

Claim(s) 1 and 10 repeat the subject matter of Claim 11 and rejected in like manner.
Claim 2 repeats the subject matter of Claim 12 and rejected in like manner.
Claim 3 repeats the subject matter of Claim 13 and rejected in like manner.
Claim 4 repeats the subject matter of Claim 14 and rejected in like manner.
Claim 5 repeats the subject matter of Claim 15 and rejected in like manner.
Claim 6 repeats the subject matter of Claim 16 and rejected in like manner.
Claim 7 repeats the subject matter of Claim 17 and rejected in like manner.
Claim 8 repeats the subject matter of Claim 18 and rejected in like manner.
Claim 9 repeats the subject matter of Claim 19 and rejected in like manner.

Regarding Claim 11, Attard discloses a system for explaining actions of a vehicle, comprising (see at least Fig. 1 with associated text; in particular, ¶ 51. According to Fig. 1, “vehicle computer 105 may communicate with a remote server 125 and/or a user device 150” and thus corresponds to a system):
a processing circuitry (e.g., “processor”; see at least ¶ 12, 51-53; The vehicle computer, server and client device each have a processor.); and
a memory (e.g., “memory”), the memory containing instructions that, when executed by the processing circuitry, configure the system to (see at least ¶ 12, 51-53, 83-84. The vehicle computer, server and client device each have a memory.):
receive at least one indication (e.g., “message 116”) associated with at least one action of the vehicle (see at least ¶ 2, 9-11);
receive at least one data input from the vehicle (see at least ¶ 28), 
wherein the at least one data input is associated with at least one of (Only one option is required to satisfy an “at least one of” limitation.): an external environment of the vehicle (“…collected data 115 may include information about an external environment in which the vehicle 101 is traveling, e.g., road attributes such as those mentioned above, data 115 indicating a degree of accuracy of map data being used for vehicle 101 navigation, data 115 relating to unexpected road construction, traffic conditions, etc”; see at least ¶ 28) and an internal environment of the vehicle (“various vehicle 101 data collectors 110 and/or sub-systems may provide collected data 115, e.g., relating to vehicle speed, acceleration, braking, etc”; see at least ¶ 28);
analyze the at least one indication with respect to the at least one data input to determine when it is desirable to provide an explanation for the at least one action of the vehicle (see at least ¶ 9-11, 28-44);
select, when it is desirable to provide an explanation for the at least one action, at least one predetermined plan including an explanation of the at least one action (see at least ¶ 9-11, 28-44; in particular, ¶ 32-33 determines “when it is desirable” and ¶ 38 “selects” the level of urgency based on the confidence value.), 
wherein the selection is based on the analysis of the at least one indication with respect to the at least one data input (see at least ¶ 9-11, 28-44); and,
execute the at least one predetermined plan (see at least ¶ 63).

Regarding Claim 12, Attard discloses wherein the vehicle is at least one of (Only one option is required to satisfy an “at least one of” limitation.): an autonomous vehicle, a semi-autonomous vehicle, a partially autonomous vehicle, a traditional vehicle, an aerial vehicle, and a vessel (see at least ¶ 12 for it reads, “vehicle 101 may be a land vehicle such as a motorcycle, car, truck, bus, etc., but could also be a watercraft, aircraft, etc. … to autonomously or semi-autonomously operate the vehicle 101…”).

Regarding Claim 13, Attard discloses wherein the at least one indication further comprises an explanation for the at least one action (see at least ¶ 10, 34, 36-44).

Regarding Claim 14, Attard discloses wherein the analysis further comprises at least one machine learning technique (e.g., “neural network”; see at least ¶ 30).

Regarding Claim 15, Attard discloses wherein the machine learning technique includes at least one of (Only one option is required to satisfy an “at least one of” limitation.): a signal processing technique, implementation of one or more neural networks (see at least ¶ 30), recurrent neural networks, decision tree learning, Bayesian networks, and clustering.

Regarding Claim 16, Attard discloses wherein the determination of when it is desirable to provide an explanation for the at least one action is based on a machine learning technique (see at least ¶ 9-11, 28-44).
Regarding Claim 17, Attard discloses wherein the selected at least one predetermined plan comprises at least a reason for at least one of (Only one option is required to satisfy an “at least one of” limitation.): an upcoming action (see at least ¶ 31, 64), an action that is currently performed (see at least ¶ 9-11, 64), and an action that was previously performed (see at least ¶ 77).

Regarding Claim 18, Attard discloses wherein the at least one indication is indicative of at least one of (Only one option is required to satisfy an “at least one of” limitation.): a current action of the vehicle (see at least ¶ 9-11, 64), an upcoming action of the vehicle (see at least ¶ 31, 64), and a previous action of the vehicle (see at least ¶ 77).

Regarding Claim 19, Attard discloses wherein the data input is received from one or more (Only one option is required to satisfy a “one or more” limitation.) sensors connected to the vehicle (see at least ¶ 16-17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 10372130 A1 (“Kaushansky”) discloses techniques for communicating feedback to passengers of autonomous vehicles regarding reasons for actions taken by autonomous vehicles to build trust with passengers are described. For instance, an autonomous vehicle may associate various objects with symbols and/or predicates while traversing a path to evaluate Linear Temporal Logic (LTL) formulae. Events along the path may require the autonomous vehicle to perform an action. The vehicle may determine to communicate the event and/or action to the passenger to provide a reason as to why the autonomous vehicle took the action, based on evaluation of the LTL formulae. In some examples, the autonomous vehicle may communicate with passengers via one or more of visual cues, auditory cues, and/or haptic cues. In this way, autonomous vehicles may build trust with passengers by reassuring and informing passengers of reasons for taking actions either before, during, or after the action is taken (see Abstract and Fig. 5-6).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax